Title: From Benjamin Franklin to Jean de Neufville & fils, 26 October 1780
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,
Passy 26. Oct. 1780.
I received duly your Favour of the 12th. Inst. & should have answer’d it sooner had not a very severe Access of the Gout obliged me to keep my Bed, & rendered me incapable of doing any Business.
I consent to your accepting the seven Bills you mention drawn on M. Lawrens, amounting in all to three thousand eight hundred and fifty Guilders; and to enable you to pay them, you may draw on me for the Amount, making your Drafts payable about the time sd. Bills become due.
Having lately recd. Advice from America of fresh and unexpected Bills on me to a very considerable amount, which I am ill provided to answer I cannot for the future pay any more of those drawn on M. Lawrens: & if any more of them should appear you will present them to Mr. Adams, who replaces Mr. Laurens, & who I make no doubt will contrive means to honour them if possible.
With great Regard I have the honour to be Gentlemen, &c. &c.
Mess. Jean de Neufville & Sons
